Name: Commission Regulation (EC) No 1563/96 of 30 July 1996 fixing the quantities of banana imports for supply to the Community for the fourth quarter of 1996
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade;  economic geography
 Date Published: nan

 No L 193/ 18 lENl Official Journal of the European Communities 3 . 8 . 96 COMMISSION REGULATION (EC) No 1563/96 of 30 July 1996 fixing the quantities of banana imports for supply to the Community for the fourth quarter of 1996 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the respective shares for Colombia and Nica ­ ragua were amended by Commission Regulation (EC) No 1560/96 (8); Whereas the Management Committee for Bananas has not delivered an opinion within the time limit set by its chairman, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, HAS ADOPTED THIS REGULATION: Whereas Article 9 ( 1 ) of Commission Regulation (EEC) No 1442/93 (3), as last amended by Regulation (EC) No 1409/96 (4), provides that indicative quantities, expressed where necessary as percentages of the shares allocated to the various countries or groups of countries listed in Annex I to Commission Regulation (EC) No 478/95 (*), as last amended by Regulation (EC) No 702/95 (% or of the quantities of those quotas available are to be fixed using data and forecasts relating to the Community market, for the purposes of issuing import licences for each quarter; Article 1 1 . The quantities available for import in respect of the fourth quarter of 1996 under the tariff quota arrange ­ ments for banana imports from the countries or groups of countries listed in Annex I to Regulation (EC) No 478/95 shall be as set out in Annex I hereto . 2 . Applications for import licences in respect of the fourth quarter of 1996 from individual operators may not cover a quantity exceeding the difference between the quantity allocated to the operator pursuant to Article 4 (4) and Article 6 of Regulation (EEC) No 1442/93 and the total quantity covered by import licences issued to him in respect of the first three quarters of 1995. Import licence applications shall be accompanied by copies of any import licences issued to the operator in respect of the preceding quarters of 1995 . Whereas the tariff quota quantities available for imports from the countries or groups of countries listed in Annex I to Regulation (EC) No 478/95 for the fourth quarter of 1996 should be determined taking account on the one hand of the import licences issued during the first three quarters of 1995 and on the other hand of the tariff quota provided for in Article 1 8 of Regulation (EEC) No 404/93 plus the quantity laid down in Commission Regulation (EC) No 1559/96 0; Whereas, with a view to achieving the same objectives, the indicative quantities provided for in Article 14 ( 1 ) of Regulation (EEC) No 1442/93 should be fixed for the purposes of issuing licences for traditional banana imports from the African , Caribbean and Pacific (ACP) States; Article 2 Pursuant to Article 14 ( 1 ) of Regulation (EEC) No 1442/93 , quantities available for traditional imports of bananas from the ACP States for the fourth quarter of 1996 shall be as set out in Annex II hereto . Whereas this Regulation must enter into force immedia ­ tely so that licence applications can be lodged in respect of the fourth quarter of 1996; (') OJ No L 47, 25. 2. 1993, p. 1 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 2 OJ No L 349, 31 . 12 . 1994, p. 105. (3) OJ No L 142, 12. 6 . 1993, p. 6 . (4) OJ No L 181 , 20 . 7. 1996, p. 13 . (5) OJ No L 49, 4 . 3 . 1995, p. 13 . (6) OJ No L 71 , 31 . 3 . 1995, p. 84. I7) See page 12 of this Official Journal . (8) See page 13 of this Official Journal . 3 . 8 . 96 EN Official Journal of the European Communities No L 193/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1996. For the Commission Franz FISCHLER Member of the Commission No L 193/20 EN Official Journal of the European Communities 3 . 8 . 96 ANNEX I Tariff quota quantities available for bananas imports from the countries or groups of countries listed in Annex I to Regulation (EC) No 478/95 in respect of the fourth quarter of 1996 TABLE 1 (tonnes net weight) Country Quantity Categories A and C Category B Colombia Costa Rica 151 715 112 395 32 770 38 677 Venezuela Nicaragua 20 442 16 530 TABLE 2 (tonnes net weight) Country Quantity Non-traditional imports from ACP States : Dominican Republic Belize CÃ ´te d' Ivoire Cameroon Other ACP States 4 852 10 950 1 501 7 288 3 007 TABLE 3 (tonnes net weight) Country Quantity Other 272 404 3 . 8 . 96 | EN I Official Journal of the European Communities No L 193/21 ANNEX II Quantities available for traditional imports of bananas from the ACP States in respect of the fourth quarter of 1996 (tonnes net weight) Country Quantity Traditional imports from ACP States : CÃ ´te d' Ivoire 26 074 Cameroon 23 042 Suriname 19 526 Somalia 21 700 Jamaica 37 500 Windward Islands 146 394 Belize 8 000 Cape Verde 4 800 Madagascar 5 900